              Case 1:19-cv-08359-VEC Document 54 Filed 09/11/20 Page 1 of 2
Lawrence E. Buterman                                                   53rd at Third
Direct Dial: (212) 906-1264                                            885 Third Avenue
lawrence.buterman@lw.com                                               New York, New York 10022-4834
                                                                       Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                       www.lw.com

                                                                       FIRM / AFFILIATE OFFICES
                                                                       Beijing         Moscow
                                                                       Boston          Munich
                                                                       Brussels        New York
                                                                       Century City    Orange County
                                                                       Chicago         Paris

September 11, 2020                                                     Dubai           Riyadh
                                                                       Düsseldorf      San Diego
                                                                       Frankfurt       San Francisco
                                                                       Hamburg         Seoul
VIA ECF                                                                Hong Kong       Shanghai
                                                                       Houston         Silicon Valley
                                                                       London          Singapore
                                                                       Los Angeles     Tokyo
Honorable Valerie E. Caproni                                           Madrid          Washington, D.C.
United States District Court                                           Milan
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007



           Re:         Relevent Sports, LLC v. United States Soccer Federation, Inc.,
                       No. 1:19-cv-08359-VEC

Dear Judge Caproni,

       We represent Defendant United States Soccer Federation, Inc. (“U.S. Soccer”) in the
above-referenced action, and are writing regarding Plaintiff Relevent Sports, LLC’s (“Relevent”)
pending motion for leave to amend its complaint. ECF No. 51.

        Your Honor’s July 20, 2020 Order dismissing Relevent’s original complaint without
prejudice provided that Relevent could move to amend its complaint and that if it did, it must plead
facts “sufficient to support the exercise of personal jurisdiction over FIFA.” ECF No. 47 at 19.
The Order explains that “[a]lternatively, Plaintiff may choose to join FIFA to this action.” Id. On
September 1, 2020, Relevent filed a motion for leave to file its proposed amended complaint,
which names FIFA as a defendant in this action. ECF No. 51.

       U.S. Soccer believes that Relevent’s amended pleading cannot be maintained for many of
the same reasons that applied to Relevent’s original complaint. However, in light of Relevent’s
decision to join FIFA in this action, U.S. Soccer’s submits that the most efficient avenue for
addressing the deficiencies is within the Fed. R. Civ. P. 12(b) framework rather through an
opposition to Relevent’s Fed. R. Civ. P. 15 motion to amend.

        First, as a practical matter, whether the parties argue under Rule 15 or Rule 12(b), the same
legal standards govern. Balintulo v. Ford Motor Co., 796 F.3d 160, 164–65 (2d Cir. 2015) (“A
proposed amendment to a complaint is futile when it ‘could not withstand a motion to dismiss.’”)
(citation omitted)). As such, proceeding with a motion to dismiss will avoid duplicative briefing
from both U.S. Soccer and Relevent. Second (and perhaps more importantly), as this Court is
            Case 1:19-cv-08359-VEC Document 54 Filed 09/11/20 Page 2 of 2
September 11, 2020
Page 2




aware, a critical issue in this case is whether this Court can properly exercise jurisdiction over
FIFA. By proceeding with a motion to dismiss, the Court will have the benefit of FIFA’s
arguments regarding that issue as it decides whether the amended complaint can be maintained.
In contrast, were U.S. Soccer to proceed via Rule 15, the Court would likely have to examine
jurisdiction over FIFA before FIFA had the opportunity to address the issue.

        Accordingly, U.S. Soccer’s current intention is not to oppose Relevent’s motion to
amend, but instead to reserve all of its arguments in favor of dismissal and present them pursuant
to a Rule 12(b) motion to dismiss. U.S. Soccer met and conferred with Relevent’s counsel
regarding this proposal. During those conversations, Relevent’s counsel was amenable to
U.S. Soccer proceeding with a Rule 12(b) motion to dismiss as opposed to filing an opposition to
Relevent’s Rule 15 motion. And, Relevent and U.S. Soccer had initial discussions about a
potential briefing schedule that might be acceptable to both sides (in which Defendant(s) had 60
days to file motion to dismiss papers, and Relevent was given equal time to oppose). However,
the parties failed to reach agreement on the when that schedule should begin. Relevent does not
believe Defendants’ motions need to be on the same schedule, and asserts that U.S. Soccer’s
motion “clock” should begin when the amended complaint is filed. U.S. Soccer, in contrast,
believes that for efficiency purposes the parties should proceed on the same schedule, which
would therefore need to be keyed off of the date Relevent effectuates service on FIFA.

        Were this Court to adopt Relevent’s proposed start date, in all likelihood U.S. Soccer and
FIFA would end up briefing the same issues on different schedules. That would lead to
inefficiencies and unnecessary duplication, given that there likely will be significant overlap
between the arguments U.S. Soccer and FIFA will be raising. Indeed, were Relevent’s staggered
briefing proposal accepted, Relevent could raise arguments relevant to U.S. Soccer in the context
of FIFA’s Rule 12(b) briefing after U.S. Soccer’s motion has been fully briefed. That would, of
course, be patently unfair.

       Accordingly, U.S. Soccer respectfully requests that the Court adopt U.S. Soccer’s
proposal and set a briefing schedule that requires motions to dismiss 60 days following
effectuation of service on FIFA, with 60 days for Plaintiff’s opposition, and 30 days for
Defendants’ replies.

        Alternatively, if the Court prefers that U.S. Soccer present its arguments regarding the
infirmities in the proposed amended complaint in response to Relevent’s motion for leave,
U.S. Soccer will do so. In that case, U.S. Soccer would request a 45-day extension from the
existing due date to submit its opposition.

                                              Respectfully submitted,

                                              /s/ Lawrence E. Buterman
                                              Lawrence E. Buterman
                                              of LATHAM & WATKINS LLP

cc: All parties via ECF


                                                 2
